DETAILED ACTION
Status of Claims
In the response filed February 24, 2021, Applicant amended claims 1, 6, and 11. Claims 2, 7, and 12 were canceled, and claims 3, 8, and 13 were previously canceled.  Claims 1, 4-6, 9-11, 14, and 15.

Information Disclosure Statement
The information disclosure statement (IDS) received on August 27, 2020 and March 8, 2021 has been considered by examiner.

Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. Regarding Step 2A, Applicant continues to assert that the claimed invention integrate the judicial exception into a practical application because the claimed invention improves the existing technology by “[providing] a solution to the problem of how to enable a consumer to link a payment card to the same offer on multiple publisher sites without the system rejecting subsequent attempts to link the same card or requiring the consumer to delete the card from the prior site and re-enter it on the current site.” Applicant continues to assert that this alleged improvement increases the efficiency and data performance of the system. Examiner respectfully disagrees. For a claimed invention to be indicative of integration in the practical application, the improvement must be directed to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)). In this case, “[enabling] a consumer to link a payment card to the same offer on multiple publisher sites without the system rejecting subsequent attempts to link the same card” and “crediting a selected publisher…” are not improvements directed to the technology itself but to the commercial interaction.  Thus, the claimed invention is not indicative of integration into a practical application.  Regarding Step 2B, Applicant continues to assert that the Office has not provided enough evidence to show that the claimed invention is widely prevalent or in common use.  Examiner respectfully disagrees. In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: A citation ‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)) to note that the computer system and processors of the claimed invention to execute providing and receiving information related to card-linked offers. Thus, the additional elements are not significantly more than the judicial exception. The rejection is maintained. 
Applicant's arguments with respect to the “stackable-offer problem” and “selecting the accepted CLO in which the transaction satisfies the offer terms, wherein, in response to the transaction satisfying the offer terms of more than one accepted CLO, selecting the accepted CLO that provides the greatest reward to the consumer” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant's arguments with respect to “in response to the selected CLO having been accepted by the consumer at a plurality of publishers, applying one or more rules for selecting a publisher to credit with the transaction” have been fully considered but they are not persuasive. Paragraph [0108] of Georgoff discloses, “some may allocate more credit to the final publisher or to those publishers whose presentation of an offer precipitated a particularly desirable form of consumer interaction, such as printing the offer.” In this case, the rule to credit the publisher is the publisher who had the most relevant offer for the consumer. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-6, 9-11, 14, and 15 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1, 4-6, 9-11, 14, and 15 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method).
 Although claims 1, 4-6, 9-11, 14, and 15 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1, 4-6, 9-11, 14, and 15 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 
The identified limitations of independent claim 1 (representative of independent claims 6 and 11) recite:
 for each CLO posted on the CLO network, creating an offer identifier (ID) that uniquely identifies the CLO and that is associated with offer terms and a merchant ID, wherein the merchant ID uniquely identifies the merchant that posted the CLO; 
associating the consumer's payment card identifier with (1) the offer ID of the accepted CLO, (2) the merchant ID associated with the accepted CLO, and (3) and the publisher ID for the first publisher into at least a payment card identifier/merchant ID pair; 
registering the payment card identifier/merchant ID pair associated with the accepted CLO with a payment card network for the purpose of receiving transaction information for transactions involving the payment card identifier/merchant ID pair; 
for each subsequent notice, associating the payment card identifier, offer ID, and merchant ID associated with the accepted CLO with a publisher ID for the subsequent publisher, resulting in the same payment card identifier/offer ID/ merchant ID combination being associated with multiple publishers; 
determining that the transaction satisfies the offer terms of at least one accepted CLO;
selecting the accepted CLO in which the transaction satisfies the offer terms, wherein, in response to the transaction satisfying the offer terms of more than one accepted CLO. selecting the accepted CLO that provides the greatest reward to the consumer;
in response to the selected CLO having been accepted by the consumer at a plurality of publishers, applying one or more rules for selecting a publisher to credit with the transaction; and 
crediting the selected publisher with the transaction.
The identified limitations recite a method and system that crediting a publisher associated with a card-linked offer based on correlating the merchant ID/payment card identifier with the offer, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
providing a card-linked offer (CLO) network accessible to multiple different content publishers and multiple different merchants, wherein merchants are able to post card- linked offers (CLOs) on the CLO network, wherein publishers are able to publish online CLOs posted by merchants on the CLO network, wherein consumers are able to accept CLOs via publishers' online interfaces, wherein consumers are able to enable the same payment card on multiple publisher sites, and wherein consumers are able to link the payment card to the same CLO on different publisher sites; 
receiving a first notice of a consumer acceptance of a CLO on a first publisher site, wherein the notice includes a publisher ID associated with the first publisher site, the offer ID for the accepted CLO, and a payment card identifier of the consumer; 
receiving one or more subsequent notices of consumer acceptance of the same CLO on other publisher sites using the same payment card identifier; 
receiving from the payment card network information related to a transaction matching the registered payment card identifier/merchant ID pair; 

Dependent claims 4, 5, 9, 10, 14, and 15, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claim 11: computer system and processors to execute providing and receiving information related to card-linked offers,  MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and 
Dependent claims  4, 5, 9, 10, 14, and 15 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

		Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 9-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Georgoff et al. (US 2015/0088607 A1) in view of Yadati et al. (US 2015/0112789 A1).

Regarding claims 1, 6, and 11, Georgoff discloses a method for providing a card-linked offer network that enables a consumer to link a payment card to the same offer on multiple publisher sites, the method comprising: 
providing a card-linked offer (CLO) network accessible to multiple different content publishers and multiple different merchants (Paragraphs [0034]: Merchant systems 16 may also include user devices of merchant employees that interact with the affiliate-network system 12 to configure new offers, reconfigure.  existing offers, view analytics associated with offers and publishers and [0035]: The publisher servers 18, in some embodiments, serve publisher content (e.g., web pages, data for display with a native application on a mobile device, set-top box, in-store kiosk, or the like).  In some cases, the publisher content is served to consumer user devices 20 and includes instructions to retrieve and display offer content from the affiliate-network system), 
wherein merchants are able to post card-linked offers (CLOs) on the CLO network (Paragraph [0034]: Merchant systems 16 may also include user devices of merchant employees that interact with the affiliate-network system 12 to configure new offers, reconfigure.  existing offers, view analytics associated with offers and publishers), 
wherein publishers are able to publish online CLOs posted by merchants on the CLO network (Paragraph [0035]: The publisher servers 18, in some embodiments, serve publisher content (e.g., web pages, data for display with a native application on a mobile device, set-top box, in-store kiosk, or the like).  In some cases, the publisher content is served to consumer user devices 20 and includes instructions to retrieve and display offer content from the affiliate-network system), 
wherein consumers are able to accept CLOs via publishers' online interfaces (Paragraph [0036]: Publisher servers 18 may provide, in the publisher content, interfaces by which consumers can share data indicative of the efficacy or applicability of offers, for example, by indicating success rates for offers, providing content or comments about offers, rating offers, categorizing offers, or up-voting or down-voting offers), 
different publishers may direct consumers to the same offer with different colors, publisher logos, publisher's terms of use, links to other publisher content, links to publisher help webpages), and 
for each CLO posted on the CLO network, creating an offer identifier (ID) that uniquely identifies the CLO and that is associated with offer terms and a merchant ID, wherein the merchant ID uniquely identifies the merchant that posted the CLO (Paragraphs [0039]: the mobile user device includes a display by which an identifier of the offer to be redeemed is presented and is entered into a point-of-sale terminal, for instance, by a sales clerk viewing the display and manually typing in the offer identifier (e.g., an offer code), or by the sales clerk scanning the display with a barcode scanner or an optical scanner and [0047]: each merchant record includes the following data: a trade name of the merchant; a business-entity name of the merchant; a unique merchant identifier by which the merchant record may be linked to other records in the affiliate-network data store 28; merchant-specific branding content (such as images of the merchant's logo at various resolutions, merchant tag-lines, merchant website URLs, or URIs of such content) for use in the merchant's offer content); 
receiving a first notice of a consumer acceptance of a CLO on a first publisher site, wherein the notice includes a publisher ID associated with the first publisher site, the offer ID for the accepted CLO, and a payment card identifier of the consumer (Paragraph [0050]: each offer-tracking record includes…an identifier of an offer to which the interaction relates (e.g., an identifier of one of the offer records in the offer data store 40); a publisher identifier indicating the publisher to be credited with the interaction; an interaction type (e.g.,  on-line or in-store redemption with a card-linked offer account,)); 
associating the consumer's payment card identifier with (1) the offer ID of the accepted CLO, (2) the merchant ID associated with the accepted CLO, and (3) the publisher ID for the first publisher into at least a payment card identifier/merchant ID pair (Paragraph [0050]: each offer-tracking record includes…an identifier of an offer to which the interaction relates (e.g., an identifier of one of the offer records in the offer data store 40); a publisher identifier indicating the publisher to be credited with the interaction; an interaction type (e.g.,  on-line or in-store redemption with a card-linked offer account,); 
registering the payment card identifier/merchant ID pair associated with the accepted CLO with [a payment card network for the purpose of receiving transaction information for transactions involving the payment card identifier/merchant ID pair (Paragraph [0089]: the consumer and the merchant then complete the on-line transaction, as indicated by blocks 114 and 116.  Completing the on-line transaction may include the consumer selecting items or services for which the offer qualifies, providing payment information (e.g., identifying a credit card account, a card-linked offer account, or an electronic wallet account), and the consumer identifying the offer, for example, by entering a coupon code in a checkout page of the merchant); 
receiving one or more subsequent notices of consumer acceptance of the same CLO on other publisher sites using the same payment card identifier (Paragraph [0098]: consumer's card-linked offer account information is requested upon selection of this interaction with a web form or other request for input sent to the consumer user device, e.g., with a request to a native application executing on the consumer device that manages the consumer's card-linked offer accounts); 
for each subsequent notice, associating the payment card identifier, offer ID, and merchant ID associated with the accepted CLO with a publisher ID for the subsequent publisher, resulting in the same payment card identifier/offer ID/ merchant ID combination being associated with multiple publishers (Paragraph [0098]: the information sent to the API includes a command to load the offer to the appropriate account and an identifier either identifying the interaction record stored in step 128 or an identifier of the publisher that should be compensated in the event the offer is redeemed using the corresponding card.  These identifiers may be used to determine compensation for the publisher when the offer is redeemed using the card, and either the merchant or the operator of the card-link-offer account may report this information); 
receiving from the payment card network information related to a transaction matching the registered payment card identifier/merchant ID pair (Paragraph [0105]: The merchant system may complete the in-store transaction, as indicated by block 156.  Completing the transaction may include entering into the point-of-sale terminal identifiers of a plurality of different items or services (e.g., scanned stock-keeping-units (SKUs) from barcodes), retrieving from memory of the merchant system prices for those items, calculating a total price for the transaction, and applying the offer to the transaction, for example, calculating a discount for those items or services to which the offer applies.  Merchant transaction records may also include identifiers of the consumer or a financial account used by the consumer, which some implementations may use to correlate the transaction with, and reward, activities by the affiliate-network, publishers, and/or consumers);
determining that the transaction satisfies the offer terms of at least one accepted CLO (Paragraph [0105]: Merchant transaction records may also include identifiers of the consumer or a financial account used by the consumer, which some implementations may use to correlate the transaction with, and reward, activities by the affiliate-network, publishers, and/or consumers);
in response to the selected CLO having been accepted by the consumer at a plurality of publishers, applying one or more rules for selecting a publisher to credit with the transaction (Paragraph [0108]: some may allocate more credit to the final publisher or to those publishers whose presentation of an offer precipitated a particularly desirable form of consumer interaction, such as printing the offer); and 
crediting the selected publisher with the transaction (Paragraph [0108]: compensation is calculated for both consumers who shared an offer and publishers, e.g., calculating points in a loyalty reward program for the consumer and a cash reward for the publisher).
Georgoff discloses the limitations above. Georgoff does not explicitly disclose:
selecting the accepted CLO in which the transaction satisfies the offer terms, wherein, in response to the transaction satisfying the offer terms of more than one accepted CLO, selecting the accepted CLO that provides the greatest reward to the consumer.
Yadati teaches:
selecting the accepted CLO in which the transaction satisfies the offer terms, wherein, in response to the transaction satisfying the offer terms of more than one accepted CLO, selecting the accepted CLO that provides the greatest reward to the consumer (Paragraphs [0037] and [0042]: system such as host system 68 of FIG. 1 receives information identifying a consumer and information identifying one or more things selected by the consumer.  Such information may be received via, for example, a point-of-sale terminal in a store… the process of FIG. 2 may identify, to the consumer, one or more combinations of offers of value having the highest values to the consumer across all of the one or more groups of offers of value.  This results in the system selecting, from the best offer combinations of each of the buckets in the set of buckets, the offer combinations having the best value to the consumer across all buckets).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Georgoff to disclose selecting the accepted CLO in which the transaction satisfies the offer terms, wherein, in response to the transaction satisfying the offer terms of more than one accepted CLO, selecting the accepted CLO that provides the greatest reward to the consumer   as taught by Yadati because it would have effectively improved card-linked offer distribution. Georgoff discloses managing distributing and tracking offers through multiple channels and compensating publishers and consumers based on interactions with offers (Georgoff Paragraph [0009]. Using the method and system for optimizing value of consumer offers of Yadati would provide an optimal combination of value offers from a plurality of value offers available to a consumer having selected a group of products or services for purchase (Yadati Abstract).
Regarding claims 4, 9, and 14, Georgoff discloses crediting the consumer with a reward in accordance with rewards terms for the CLO (Paragraph [0101]: merchants or publishers may wish to reward consumers for sharing offers via off-line interactions).
Regarding claims 5, 10, and 15, Georgoff discloses crediting the identified publisher with a commission for the transaction (Paragraph [0049]: the offer data store 40 is configured to store data about offers issued by merchants for distribution by publishers.  The offer data store 40 may store a plurality of offer records… a commission type (e.g., a nominal value indicating whether commissions to publishers are based on a per-interaction rate, a per-redemption rate, a per-impression rate, or the like); a commission rate (e.g., a percentage or dollar amount)).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621